DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on December 3rd, 2021, amended claims 1, 5, 12, and 15 are entered. Claim 14 is cancelled.
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's arguments, filed on December 3rd, 2021, with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. 
At Pgs. 11-12 of the Reply, Applicant argues that “Abe fails to disclose two different processes for removing the motion component from the pulse wave signal (the alleged noise reduction processing), much less that the second process has a stronger noise suppression effect than the first process, as claimed.” Examiner respectfully disagrees. Abe discloses two different processes for removing the motion component from the pulse wave signal (#1: band pass filter (BPF) processing and #2: body motion removing filter processing; [0096]). Abe discloses that one process has a stronger noise suppression effect (When the motion is greater than or equal to a setting value the control unit 11 selects the body motion removing filter processing; [0096]) than the other process (When the motion is smaller than the setting value the control unit 11 selects the BPF processing; [0096]).
on December 3rd, 2021, with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. 
Applicant argues that the claims are significantly more than an abstract idea or mathematical concept. Examiner respectfully disagrees. The applicant has amended independent claims 1 and 12 to include the limitation “a stronger noise suppression effect than the first data noise reduction processing” which would provide an improvement to the technical field of computer-based analysis of blood pressure data.
However, under step 2A, prong two, the addition of the “stronger noise suppression effect” does not add a meaningful limitation as it merely recites mental steps for processing data obtained through generic sensors.  With or without the claimed abstract idea, the “stronger noise suppression effect” processes data the same. Therefore, it is unclear how there can be an improvement to the technology.  Under step 2B, the claim utilizes a “stronger noise suppression effect”, which is generic and well-known in the industry.
“The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
“[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”  MPEP 2106.05 (a).  There is no improvement to a computer or other technology.  Unlike McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a body movement index calculation unit” in Claims 1, 11, and 15
“a body movement intensity determination unit” in Claims 1, 2, 7, 11, and 15
“a blood pressure data processing unit” in Claims 1, 7, and 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
a body movement index calculation unit configured to calculate a body movement index which is a statistical value, in a unit period, of motion data obtained from a motion sensor worn by a user or pressure sensor data obtained from a pressure sensor array included in a blood pressure sensor worn by the user;
a body movement intensity determination unit configured to determine which of a plurality of levels including a first level and a second level of a body movement intensity of the user in the unit period corresponds to based on the body movement index; and 
a blood pressure data processing unit configured to perform first data processing corresponding to a first noise reduction processing on blood pressure data obtained from the user in the unit period if the body movement intensity is determined to be the first level, 
to perform second data processing corresponding to a second noise reduction processing on the blood pressure data if the body movement intensity is determined to be the second level, and 
to pass through the blood pressure data if the body movement intensity is determined to not satisfy the first level, wherein
the second noise reduction processing has a stronger noise suppression effect than the first data noise reduction processing.
Independent Claim 5 recites:
a body movement index calculation unit configured to calculate a body movement index which is a statistical value, in a unit period, of motion data obtained from a motion sensor worn by a user or pressure sensor data obtained from a pressure sensor array included in a blood pressure sensor worn by the user; 
a body movement intensity determination unit configured to determine which of a plurality of levels including a first level and a second level of a body movement intensity of the user in the unit period corresponds to based on the body movement index; and 
a blood pressure data processing unit configured to perform first data processing corresponding to noise reduction processing on blood pressure data obtained from the user in the unit period if the body movement intensity is determined to be the first level, to perform -3-Application No. 16/561,734second data processing corresponding to noise reduction processing on the blood pressure data if the body movement intensity is determined to be the second level, and to pass through the blood pressure data if the body movement intensity is determined to not satisfy the first level, wherein 
the body movement intensity determination unit determines that the body movement intensity is the first level if the body movement index is greater than or equal to a first threshold and less than a second threshold that is larger than the first threshold, and determines that the body movement intensity is the second level if the body movement index is greater than or equal to the second threshold, 
the first threshold and the second threshold are determined based on a distribution of the body movement index calculated based on motion data obtained from a motion sensor or pressure sensor data obtained from a pressure sensor array included in a blood pressure sensor worn by the user or another user, and 
the second threshold is determined so as to be greater than or equal to an upper limit of a normal value statistically calculated from the distribution.
Independent Claim 12 recites:
 calculating a body movement index which is a statistical value, in a unit period, of motion data obtained from a motion sensor worn by a user or pressure sensor data obtained from a pressure sensor array included in a blood pressure sensor worn by the user; 
determining which of a plurality of levels including a first level and a second level of a -5-Application No. New U.S. Patent Applicationbody movement intensity of the user in the unit period corresponds to based on the body movement index; 
and performing first data processing corresponding to a first noise reduction processing on blood pressure data obtained from the user in the unit period if the body movement intensity is determined to be the first level, 
performing second data processing corresponding to a second noise reduction processing on the blood pressure data if the body movement intensity is determined to be the second level, and 
passing through the blood pressure data if the body movement intensity is determined to not satisfy the first level, wherein
the second noise reduction processing has a stronger noise suppression effect than the first data noise reduction processing.
Independent Claim 15 recites:
a body movement index calculation unit configured to calculate a body movement index which is a statistical value, in a unit period, of motion data obtained from a motion sensor worn by a user or pressure sensor data obtained from a pressure sensor array included in a blood pressure sensor worn by the user; 
a body movement intensity determination unit configured to determine which of a plurality of levels including a first level and a second level of a body movement intensity of the user in the unit period corresponds to based on the body movement index; and 
a blood pressure data processing unit configured to perform first data processing on blood pressure data obtained from the user in the unit period if the body movement intensity is determined to be the first level, and 
to perform second data processing on the blood pressure data if the body movement intensity is determined to be the second level, wherein the body movement intensity determination unit determines that the body movement intensity is the first level if the body movement index is greater than or equal to a first threshold and less than a second threshold that is larger than the first threshold, and 
determines that the body movement intensity is the second level if the body movement index is greater than or equal to the second threshold, the body movement intensity determination unit, in a case where the body movement intensity is determined to be the second level, further determines whether a continuous time for which the body movement intensity is determined to be the second level is longer than a third threshold, and  -7-Application No. New U.S. Patent Application 
the blood pressure data processing unit performs the second data processing on the blood pressure data if the body movement intensity is determined to be the second level and the continuous time is determined to be less than or equal to the third threshold, and 
performs third data processing on the blood pressure data if the continuous time is determined to be longer than the third threshold.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of calculating, determining, and processing recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “perform first data processing corresponding to noise reduction processing on blood pressure data obtained from the user in the unit period if the body movement intensity is determined to be the first level, to perform second data processing corresponding to noise reduction processing on the blood pressure data if the body movement intensity is determined to be the second level” in independent Claim 1 is a mathematical relationship to ultimately reduce noise in blood pressure data. Referring to paragraphs [0036-0041] of the specification, the data is processed and categorized into first and second levels by comparing the values to first and second thresholds. The step that “pass through the blood pressure data if the body movement intensity is determined to not satisfy the first level” in independent Claim 1 is based on mathematical relationships based on thresholds, to process data only when needed.
The claimed steps of calculating, determining, and processing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for data processing that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than 
This judicial exception (abstract idea) in Claims 1-13 and 15-16 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for calculating, determining, and processing merely invoke a computer as a tool.
The data-gathering step (obtaining) and the data-output step do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for calculating, determining, and processing.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to reduce noise in blood pressure data. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide 
The additional elements are identified as follows: processor, program, and sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0067]-[0069]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. calculating, determining, and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and
NPL Pandian et al (Pandian, P. S., Safeer, K. P., Gupta, P., Shakunthala, D. T. I., Sundersheshu, B. S., & Padaki, V. C. (2008). Wireless sensor network for wearable physiological monitoring. J. Networks, 3(5), 21-29.) discloses monitoring physiological parameters, such as blood pressure, using an accelerometer and a processor.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.

When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (U.S. Publication No. 2016/0183880; previously cited) in view of Jo et al (U.S. Publication No. 2018/0116561; previously cited).
(biological information measuring device 10; Abstract) comprising: 
a body movement index calculation unit (control unit 11) configured to receive motion data ([0064-0065]) obtained from a motion sensor worn by a user (motion sensor 15) or pressure sensor data obtained from a pressure sensor array included in a blood pressure sensor worn by the user; 
a body movement intensity determination unit configured (control unit 11) to determine which of a plurality of levels including a first level (first setting value; [0068-0076]; S112, S115, S116, Figure 3) and a second level (second setting value; [0077-0087]; S142-S145, Figure 4); and 
a blood pressure data processing unit (control unit 11) configured to perform first data processing corresponding to a first noise reduction processing ([0042-0044]; Figure 12) on blood pressure data obtained from the user in the unit period if the body movement intensity is determined to be the first level ([0068-0076]; S112, S115, S116, Figure 3), 
to perform second data processing corresponding to a second noise reduction processing ([0042-0044]; Figure 12) on the blood pressure data if the body movement intensity is determined to be the second level ([0077-0087]; S142-S145, Figure 4), and 
to pass through the blood pressure data if the body movement intensity is determined to not satisfy the first level ([0050]; S112-S114, Figure 3; [0066-0067]), wherein 
the second noise reduction processing (body motion removing filter processing; [0096]) has a stronger noise suppression effect than the first data noise reduction processing (When the motion is greater than or equal to a setting value the control unit 11 selects the body motion removing filter processing. When the motion is smaller than the setting value the control unit 11 selects the BPF processing; [0096]; Examiner’s Note: The body motion removing filter processing is used when there is a greater degree of motion compared to a threshold. Therefore, this would correspond to a stronger suppression effect, compared to the BCP processing which is used when the motion is smaller than the threshold value. Doing this would conserve power because it uses the least amount of calculation necessary).
Abe discloses two different processes for removing the motion component from the pulse wave signal (#1: band pass filter (BPF) processing and #2: body motion removing filter processing; [0096]). Abe discloses that one process has a stronger noise suppression effect 
Abe fails to disclose a body movement index calculation unit configured to calculate a body movement index which is a statistical value, in a unit period, of motion data; and a body movement intensity determination unit configured to determine which of a plurality of levels including a first level and a second level of a body movement intensity of the user in the unit period corresponds to based on the body movement index.
Jo discloses a body movement index calculation unit (first processor 440) configured to calculate a body movement index which is a statistical value, in a unit period, of motion data ([0105]; The sensor module 410 may continuously or periodically sense information, depending on the user's movement. The sensor module 410 may include at least one of an acceleration sensor 411; [0077]);
and a body movement intensity determination unit (first processor 440; second processor 450) configured to determine which of a plurality of levels including a first level (first threshold; [0088]) and a second level (second threshold; [0089]) of a body movement intensity of the user in the unit period corresponds to based on the body movement index ([0090-0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the body movement index teachings of Jo into those of Abe in order to adjust the movement levels based on the individual user’s motion activity (Jo [0105]).

Regarding Claim 2, Abe discloses wherein the body movement intensity determination unit determines that the body movement intensity is the first level if the body movement index is greater (when the control unit 11 determines that the amplitude is greater than or equal to the first setting value in the determination processing of motion of step S112 (YES in step S112), the control unit 11 then determines whether the aforementioned state has been maintained during a second period including a predetermined second time length (step S115); [0069]) and less than a second threshold that is larger than the first threshold (This second setting value is set to a value greater than the first setting value. Here, when the control unit 11 determines that the amplitude of the acceleration signal during the second period is lower than the second setting value (YES in step S142), the control unit 11 then determines whether the acceleration signal has predetermined periodicity (step S143); [0083]), and determines that the body movement intensity is the second level if the body movement index is greater than or equal to the second threshold (On the other hand, when determining that the acceleration signal has no periodicity (NO in step S143) or when determining, in the determination processing of amplitude value comparison of step S142, that there is a period where the amplitude of the acceleration signal is greater than or equal to the second setting value during the second period (NO in step S142), the control unit 11 determines that the motion component is not removable (step S145); [0088]).  

Regarding Claim 4, Jo discloses wherein the first threshold (first threshold; [0088]) and the second threshold (second threshold; [0089]) are determined based on a distribution of the body movement index calculated based on motion data ([0105]) obtained from a motion sensor (The sensor module 410 may continuously or periodically sense information, depending on the user's movement. The sensor module 410 may include at least one of an acceleration sensor 411; [0077]) or pressure sensor data obtained from a pressure sensor array included in a blood pressure sensor worn by the user or another user.  
(Jo [0105]).

Regarding Claim 6, Jo discloses wherein the first threshold (first threshold; [0088]) and the second threshold (second threshold; [0089]) are determined based on an attribute of the user or an attribute of an environment in which blood pressure is measured ([0105]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the body movement index teachings of Jo into those of Abe in order to adjust the movement levels based on the individual user’s attributes, such as weight and gender (Jo [0105]).

Regarding Claim 11, Jo discloses wherein the body movement index calculation unit (first processor 440; second processor 450) calculates a plurality of body movement indices ([0090-0093]), and the body movement intensity determination unit determines which of the plurality of levels (first threshold; [0088]; second threshold; [0089]) the body movement intensity of the user in the unit period corresponds to based on the plurality of body movement indices ([0105]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the body movement index teachings of Jo into those of Abe in order to adjust the movement levels based on the individual user’s motion activity (Jo [0105]).

Regarding Claim 12, Abe discloses a blood pressure data processing method (driving control method of a biological information measuring device; Claim 10) comprising: 
([0064-0065]) obtained from a motion sensor worn by a user (motion sensor 15) or pressure sensor data obtained from a pressure sensor array included in a blood pressure sensor worn by the user; 
determining which of a plurality of levels including a first level (first setting value; [0068-0076]; S112, S115, S116, Figure 3) and a second level (second setting value; [0077-0087]; S142-S145, Figure 4); 
and performing first data processing corresponding to a first noise reduction processing ([0042-0044]; Figure 12) on blood pressure data obtained from the user in the unit period if the body movement intensity is determined to be the first level ([0068-0076]; S112, S115, S116, Figure 3), 
performing second data processing corresponding to a second noise reduction processing ([0042-0044]; Figure 12) on the blood pressure data if the body movement intensity is determined to be the second level ([0077-0087]; S142-S145, Figure 4), and 
passing through the blood pressure data if the body movement intensity is determined to not satisfy the first level ([0050]; S112-S114, Figure 3; [0066-0067]), wherein 
the second noise reduction processing (body motion removing filter processing; [0096]) has a stronger noise suppression effect than the first data noise reduction processing (When the motion is greater than or equal to a setting value the control unit 11 selects the body motion removing filter processing. When the motion is smaller than the setting value the control unit 11 selects the BPF processing; [0096]; Examiner’s Note: The body motion removing filter processing is used when there is a greater degree of motion compared to a threshold. Therefore, this would correspond to a stronger suppression effect, compared to the BCP processing which is used when the motion is smaller than the threshold value. Doing this would conserve power because it uses the least amount of calculation necessary).
Abe fails to disclose calculating a body movement index which is a statistical value, in a unit period, of motion data; determining which of a plurality of levels including a first level and a second level 
Jo discloses calculating a body movement index which is a statistical value, in a unit period, of motion data ([0105]; The sensor module 410 may continuously or periodically sense information, depending on the user's movement. The sensor module 410 may include at least one of an acceleration sensor 411; [0077]); 
determining which of a plurality of levels including a first level (first threshold; [0088]) and a second level (second threshold; [0089]) of a-5-Application No. New U.S. Patent Application body movement intensity of the user in the unit period corresponds to based on the body movement index ([0090-0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the body movement index teachings of Jo into those of Abe in order to adjust the movement levels based on the individual user’s motion activity (Jo [0105]).

Regarding Claim 13, Abe discloses a blood pressure data processing program for causing a computer to function as the blood pressure data processing apparatus according to claim 1 ([0033-0034]).  

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abe and Jo as applied to claim 1 above, and further in view of Jian (U.S. Publication No. 2013/0053664; previously cited).
Regarding Claim 3, Abe discloses-3-Application No. New U.S. Patent Application wherein the first data processing is processing for smoothing blood pressure data of a first period that encompasses the unit period ([0074-0076]). 

Jian discloses wherein the second data processing is processing for replacing blood pressure data ([0064]; [0070-0071]; Figure 15) of a second period that encompasses the unit period with blood pressure data generated through interpolation ([0055]; Claims 59-60) based on blood pressure data before and after the second period.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the interpolation teachings of Jian into those of Abe and Jo in order to obtain accurate waveform characteristic calculations (Jian [0062]).

Regarding Claim 9, Abe and Jo fail to disclose wherein the unit period is determined so as to substantially coincide with one cycle or a plurality of cycles of a beat.  
Jian discloses wherein the unit period is determined so as to substantially coincide with one cycle or a plurality of cycles of a beat (individual cardiac cycles (also called cardiac beats); [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the cycle teachings of Jian into those of Abe and Jo in order to identify irregular cardiac cycles for accurate future calculations (Jian [0062]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe and Jo as applied to claim 1 above, and further in view of Narasimhan (U.S. Publication No. 2017/0360306; previously cited).
Regarding Claim 10, Abe and Jo fail to disclose wherein the blood pressure sensor is a blood pressure sensor that uses a tonometry method.  
(The exemplary device 62 may be configured to carry out the exemplary method 10. In some embodiments , the exemplary device 62 may be used to monitor blood pressure using applanation tonometry where the actuator 72 is configured to perform a pressure sweep in the Z direction (i.e. into the wrist) for identifying an MAP and then actuated to apply a preferred pressure so that the pressure sensor provides continuous blood pressure monitoring; [0101]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the tonometry teachings of Narasimhan into those of Abe and Jo in order to provide non-invasive, continuous blood pressure monitoring (Narasimhan [0013]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791